                                                                    FILED
UNITED STATES DISTRICT COURT                                 ^s          court e^.n.y.
EASTERN DISTRICT OF NEW YORK
                                            X                ^ OCT - 'i 2019 *
D'ASIA SHAVIS,
                                                             BROOKLYN OFFICE
                      Plaintiff,
                                                        NOT FOR PUBLICATION
       -against-                                        ORDER
                                                        I9-CV-00484(CBA)(LB)
PAY-O-MATIC CHECK CASHING CORP.
And THE PAY-O-MATIC CORP.,

                      Defendants.
                                            X

AMON,United States District Judge:

       Plaintiff D'Asia Shavis brought this action against defendants Pay-O-Matic Check Cashing

Corp. and The Pay-O-Matic Corp.("Defendants") alleging that they violated her rights under the

Fair Labor Standards Act("FLSA")and New York Labor Law("NYLL")by requiring her to work

for more than forty hours per week without paying her adequate overtime compensation. Shavis

also asserts claims under the Family Medical Leave Act ("FMLA"), New York State Human

Rights Law, and New York City Human Rights Law as a result of Defendants' alleged

discrimination against her based on her pregnancy and pregnancy-related leave. (D.E.# 1 at    1-

2.) Shavis's counsel filed the parties' motion for settlement approval on June 28, 2019. (D.E. #

27.)   The Court referred this motion to the Honorable Lois Bloom., for a Report and

Recommendation("R&R"). (D.E. dated 7/19/2019.) Magistrate Judge Bloom issued a thorough

and well-reasoned R&R recommending that the Court grant the parties' motion for settlement

approval. (D.E. #31.)

       No party has objected to the R&R,and the time for doing so has passed. When deciding

whether to adopt a report and recommendation, a district court"may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C.

                                                1
§ 636(b)(1). To accept those portions ofthe R&R to which no timely objection has been made,"a

district court need only satisfy itself that there is no clear error on the face of the record." Jarvis

V. N. Am.Globex Fund. L.P.. 823 F. Supp.2d 161,163(E.D.N.Y. 2011)(internal quotation marks

and citation omitted).

       The Court has reviewed the record and, finding no clear error, adopts the R&R as the

opinion of the Court. Accordingly, the Court grants the parties' motion for settlement approval.

       SO ORDERED.




Dated: October.^,2019
       Brooklyn, New York                                  s/Carol Bagley Amon
                                                      Tarol Bagle^Amof
                                                       United States District Judge
